Citation Nr: 1427840	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disabilities.  

2.  Entitlement to an increased rating in excess of 40 percent for varicose veins of the left lower extremity.  

3.  Entitlement to an increased rating in excess of 40 percent for varicose veins of the right lower extremity.  

4.  Entitlement to an increased rating in excess of 20 percent for degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1973 to February 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 20 percent rating for the Veteran's lumbosacral spine disorder, increased from 10 percent to 20 percent the single evaluation assigned to varicose veins of the Veteran's lower extremities, found that new and material evidence to reopen a previously denied claim of service connection for bilateral knee disabilities had not been received, and denied a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  A December 2010 rating decision recharacterized the service-connected varicose vein disability as two separate disabilities, assigning a separate 10 percent evaluation to each lower extremity.  By rating decision dated in June 2013, the RO increased the evaluation of varicose veins of each of the lower extremities to 40 percent, effective in February 2009, and granted TDIU.  As the Veteran continues to express dissatisfaction with the ratings for varicose veins, and they are less than the maximum evaluations under the applicable criteria, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the issue of service connection for bilateral knee arthralgia, although the RO reopened the Veteran's claim of service connection in the September 2009 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claim of service connection for bilateral knee disabilities accordingly.  

The issues of increased ratings for varicose veins of each leg and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral knee arthralgia was denied by the RO in a September 1977 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the September 1977 decision denying service connection for bilateral knee arthralgia, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Bilateral knee disabilities were not evident during service or until many years thereafter, are not shown to have been caused by any in-service event, and were not increased in severity beyond the natural progress of the disease by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the September 1977 decision of the RO that denied service connection for bilateral knee arthralgia is new and material; thus, service connection for these disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Bilateral knee disabilities were neither incurred in nor aggravated by service nor may arthritis of the knees be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  April and May 2009 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2011 with September 2012 addendum.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Knee Disabilities.  

Service connection for bilateral knee arthralgia was previously denied by the RO in a September 1977 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the September 1977 decision of the RO that denied service connection for arthralgia of both knees included the STRs that showed no complaint or manifestation of knee disability while the Veteran was on active duty and an August 1977 VA examination in which there was no swelling of the soft tissue, bony deformity, or functional defect of either knee demonstrated.  The diagnosis at that time was arthralgia of both knees.  Based upon the lack of physical findings, service connection was denied by the RO.  

Evidence received subsequent to the September 1977 RO decision that denied service connection for bilateral knee arthralgia, includes private and VA outpatient treatment records and results of a VA examination conducted in December 2011.  Private records in 2005 included reports of left knee X-ray studies that showed no evidence of significant joint space narrowing, but MRI studies showing joint effusion and contusion of the lateral medial femoral condyle of the left knee.  VA outpatient treatment records include X-ray studies dated in May 2009 that show tricompartmental squaring of the joints without significant collapse.  The impression was degenerative arthritis of both knees with the left being worse than the right.  On examination by VA in December 2011, the VA examiner was requested to render an opinion regarding whether the Veteran's current bilateral knee conditions were related to, caused by, or aggravated by his service-connected degenerative changes of the lumbosacral spine with history of lower back strain.  At that time, the Veteran stated that his bilateral knee pain had begun about a year after he got out of service and that he had had some relief from injections into the knees.  The diagnosis was degenerative joint disease.  The examiner opined that the Veteran's knee condition was at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Id.  While the examiner recanted this opinion in a September 2012 addendum to the examination report, the Board finds that the December 2011 opinion constitutes new and material evidence such that the claim may be reopened.  

Having decided that the claim is reopened, all the evidence on file must now be considered.  Initially, it must be determined whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed.  In this regard, it is noted that the RO has provided the veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had the opportunity for a full hearing throughout the process.  It is therefore concluded that there is no prejudice to the Veteran based on de novo review.  

As noted, review of the Veteran's STRs shows no complaint or manifestation of a disability of either knee while he was on active duty.  In correspondence and on examination by VA in December 2011, the Veteran stated that he had begun having bilateral knee pain approximately one year from his discharge from service.  On examination by VA in 1977, arthralgia of the knees was demonstrated, but there were no clinical findings of knee pathology.  Private treatment records demonstrate no arthritis of the left knee in 2005, with degenerative joint disease of the knees being first demonstrated of record in 2009.  As such, the Board finds that there is insufficient evidence to find that the Veteran's bilateral knee disabilities, including arthritis, are directly due to service.  As arthritis was not manifested within one year of service, service connection may not be presumed.  

Neither is there evidence that the Veteran's knee disabilities are caused by any in-service event.  While the VA examiner in December 2011 checked a box indicating that the claimed condition was at least as likely as not incurred in or caused by a claimed in-service injury, event or illness, it is noted that the Veteran has not claimed an in-service injury, event or illness.  Moreover, in a September 2012 addendum to the December 2011 examination, the examiner stated that the incorrect response was chosen and that the opinion should have read that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As noted, the Veteran has not claimed or stated that he sustained an injury of either knee while on active duty.  As the VA examiner amended the initial opinion, there is no medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  As such, the claim must also be denied on a direct basis.  Hickson, 12 Vet. App. at 247.  


The Veteran's main contention is that his bilateral knee disability is secondary to (proximately due to or aggravated by) his service-connected low back disability.  As part of the September 2012 examination addendum, the examiner stated that, after review of the claims folder, history, and physical examination, there was no evidence in the medical literature to support an association between the Veteran's-service connected back condition (degenerative changes of the lumbosacral spine with history of low back strain) and his bilateral knee conditions.  In light of the medical evidence of record, the Board has no basis for the establishment of secondary service connection for his knee disabilities.   When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, as the only medical opinion of record is to the effect that, after review of the record and medical literature, there is no relationship between the Veteran's service-connected low back disability and his bilateral knee disability.  As such, there is no basis for the establishment of service connection and the appeal must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral knee disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been submitted, the application to reopen the claim of service connection for bilateral knee disabilities is reopened.  To this extent, the appeal is granted.  

Service connection for bilateral knee disabilities is denied.  


REMAND

In his informal hearing presentation, the Veteran's representative related the Veteran's contentions that his left and right lower extremity varicose veins and lumbosacral spine disability had worsened since the most recent VA examinations in September 2012.  In light of these contentions, it is found that additional examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any medical treatment received for the disorders at issue since September 2012.  Copies of treatment records for all treatment identified should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo medical examination to ascertain the current nature and extent of the varicose veins of each lower extremity and of his service-connected low back disability.  X-rays and/or other diagnostic studies should be performed, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of each disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


